                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CAESAR MALDONADO                                    CIVIL ACTION

                    v.                               NO. 19-693

 SECTEK, INC.

           ORDER RE: MOTION TO DISMISS AND COMPEL ARBITRATION

        AND NOW, this 7th day of August, 2019, upon review of Defendant’s Motion to

Dismiss and Compel Arbitration (ECF 18), the Response and Replies thereto (ECF 20, 21, 26),

and oral argument, and for the reasons set out in the accompanying Memorandum, it is hereby

ORDERED that Defendant’s Motion to Compel Arbitration is GRANTED, and the Motion to

Dismiss is DENIED.

        It is further ORDERED that all proceedings are STAYED pending arbitration until

further Order of this Court as follows:

    1. The case shall be transferred to the Civil Suspense File;

    2. The Clerk of the Court shall mark this case as closed for statistical purposes;

    3. The Court shall retain jurisdiction over the case, and the case shall be returned to the

        Court’s active docket in 365 days or upon further order of the Court;

    4. Counsel shall provide a written status report to the Court every six (6) months; and

    5. The entry of this Order shall not prejudice the rights of the parties to this litigation.

                                                        BY THE COURT:

                                                        /s/ Michael M. Baylson
                                                        _______________________________
                                                        MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 19\19-693 Madonado v Sectek\19cv693 Order re Mot. to Compel Arb. 08072019.doc
